DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-8 in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brandes et al. (U.S. Pat. App. Pub. No. 2011/0248836) in view of Kim (U.S. Pat. App. Pub. No. 2014/0354286).
Brandes discloses, as seen in Figures 4A-4B, a solid state emitter with
(1) an array of probing pins (18’) for electrically contacting each electrode (16A’-16D’) of the plurality of LED chips (12A’-12D’) (see Figures 4A-4B).
Brandes teaches the above outlined features except for a driving circuit for providing currents to the plurality of the LED chips in sequence; and a database to record forward voltages of the plurality of LED chips with corresponded coordinates in sequence.  However, Kim discloses, as displayed in Figure 2, an organic light emitting display panel with (1)… a driving circuit for providing currents to the plurality of the LED chips in sequence; and a database to record forward voltages of the plurality of LED chips with corresponded coordinates in sequence (see Figure 2).
Brandes and Kim are both analogous art because both are directed to a semiconductor devices including a light emitting diode and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Kim into Brandes because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Brandes (accordance with the teaching of Kim) since it has been held to be within the general skill of a worker in the art to select a known features as taught by Kim on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brandes et al. (U.S. Pat. App. Pub. No. 2011/0248836) in view of Kim (U.S. Pat. App. .
Brandes discloses, as seen in Figures 4A-4B, a solid state emitter with
(3); (6) further comprising a sensor to register intensities and wavelengths of the plurality of LED chips with the corresponding coordinates into the database (see [0063], [0083]).
Brandes and Kim’s 4286 teach all the claimed limitations except for wherein each of the plurality of LED chips has a p-electrode on one side and an n electrode on the other side.  Furthermore, Kim’s 4674 discloses, as shown in Figure 2, a light emitting diode having (2); (5) wherein each of the plurality of LED chips has a p-electrode (69) on one side and an n electrode (71) on the other side (see Figure 2). 
Brandes, Kim’s 4286 and Kim’s 4674 are analogous art because both are directed to a semiconductor devices including a light emitting diode and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Kim’s 4674 into Brandes and Kim’s 4286 because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Brandes, Kim’s 4286 and Kim’s 4674 since it has been held to be within the general skill of a worker in the art to select a known features as taught by Kim’s 4674 on the basis of its suitability for the intended use as a matter of obvious design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 05, 2021